Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,589,170. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a system and method of controlling a server that provides a game, the method comprising: associating, using an association unit stored in a memory controlled by a control processor connected to a communication interface, a user with a group provided within the game, wherein the game is configured to engage the group in at least one activity in at least one of the game and an event within the game, said activity comprising using at least one game content provided within the game, said game content being an in-game object having fixed object-specific attribute information uniquely associated with the in-game object, said in-game object further having at least one mutable parameter associated with the in-game object and configured to be adjusted through gameplay; determining, using a determination unit stored in the memory controlled by the control processor connected to the communication interface, based on information related to activity of the user in at least one of the game and an event within the game, information related to activity of the group with which the user is associated, and further evaluating, based on the information related to the activity of the group with which the user is associated, whether a predetermined condition relating to activity of the group has been satisfied; and selecting, using a bonus provision unit stored in the memory controlled by the processor connected to the communication interface, a bonus to be provided to the group based directly on the determination, by the determination unit, of information related to activity of the group as a whole in at least one of the game and the event within the game and evaluation of whether the predetermined condition relating to activity of the group has been satisfied; wherein said bonus comprises a second game content provided within the game, said second game content being a second in-game object having fixed object-specific attribute information uniquely associated with the second in-game object (see claim 1 of US Patent No. 10,589,170).
4.	Claims 1-13 of the US Patent 10,589,170 discloses event element and limitation of the claims 1-20 of the present application. The present application’s claims appear to be obvious variant of the US 
This is therefore an obviousness-type double patenting rejection. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715